UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7715



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY EARL RISPER, a/k/a Menace, a/k/a Rodney
Risper,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CR-97-134-BR)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Earl Risper, Appellant Pro Se. Stephen Aubrey West, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Risper appeals the district court’s order denying his

motion filed under Rule 41(e) of the Federal Rules of Criminal

Procedure.    Risper sought the return of $5000 seized when he was

arrested.*    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See United States v. Risper,

No. CR-97-134-BR (E.D.N.C. Nov. 19, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       The district court also denied Risper’s request for the
return of a firearm and an address book.        He has waived any
challenge to the court’s denial as to those two items because he
did not address those items in his informal brief. See 4th Cir. R.
34(b).


                                 2